Citation Nr: 0532786	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back pain, 
claimed as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for right hip pain, 
claimed as secondary to service-connected left knee 
disability.

3.  Entitlement to service connection for left hip pain, 
claimed as secondary to service-connected left knee 
disability.

4.  Entitlement to service connection for right leg pain, 
claimed as secondary to service-connected left knee 
disability.

5.  Entitlement to a rating in excess of 40 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1981 to May 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2005 the veteran appeared 
for a videoconference hearing before the undersigned.  

The issues of service connection for low back pain, bilateral 
hip pain, and right leg pain, each claimed as secondary to 
the service-connected left knee disability, are being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  The veteran will be notified if any action 
on his part is required.  


FINDINGS OF FACT

The veteran's left knee disability is manifested by painful 
motion, extension limited to 30 degrees, flexion limited to 
100 degrees, and severe instability and/or subluxation; there 
is X-ray evidence of left knee arthritis.  




CONCLUSION OF LAW

A combined 60 percent rating (based on a formulation of 40 
percent for limitation of motion and 20 percent for 
instability or subluxation) is warranted for the veteran's 
service connected left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107) became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record indicates that there has been substantial 
compliance with the pertinent notice mandates of the VCAA and 
implementing regulations.  In relation to the claim for an 
increased rating for the left knee disability, the RO has 
obtained the veteran's service medical records and all 
identified records from postservice medical care providers.  
There is no indication that there is any relevant evidence 
outstanding that pertains to the left knee disability.  
Development appears complete to the extent possible.  At the 
October 2005 hearing, the veteran acknowledged that a 60 
percent rating would satisfy his appeal in this matter.  He 
is not prejudiced by the determination below, and there is no 
need to dwell on the impact of the VCAA on this claim.  

Background

Service medical records show that the veteran sustained an 
injury to the left knee while playing softball during 
service.  The injury required surgical repair of the anterior 
cruciate ligament and of a partial medial meniscus tear.  By 
an April 1995 decision, the RO granted service connection for 
left knee arthritis, with postoperative anterior cruciate 
ligament insufficiency and partial medial meniscus tear, 
rated 30 percent.  

A May 1995 VA hospitalization report shows that the veteran 
was admitted with a diagnosis of degenerative changes of the 
left knee (old cruciate repair), with pain and difficulty 
walking.  Arthroscopy with debridement were performed, and a 
spur was removed from the femoral condyle.  In September 
2000, the RO increased the rating for the left knee 
disability to 40 percent, as VA examination in that month 
showed extension of the left knee limited to 30 degrees.  The 
veteran appealed and seeks a rating in excess of 40 percent.  

VA outpatient records from May 2000 to January 2003 show 
complaints of increased left knee pain on walking and 
climbing, and complaints of catching and locking of the left 
knee.  Diagnoses included left knee pain with degenerative 
joint disease.  The records also indicate that the veteran 
wears a "thruster type" knee brace on the left knee.  A 
November 2002 clinical report shows that he could flex his 
left knee to 100 degrees, and there was pain at the extreme 
of flexion.  X-rays showed varus deformity with severe medial 
joint line narrowing, and patellofemoral degenerative joint 
disease.  

On VA examination in February 2003, the veteran complained of 
easy falls and constant left knee pain, with popping 
sensations and left knee stiffness.  He took Aleve to 
alleviate the pain, and used a knee brace at all times to 
preserve left knee stability.  He reported that the left knee 
disability progressively interfered with his work and he was 
losing more and more time from his job.  Examination revealed 
that his gait showed marked favoring of the left leg.  There 
was abnormal wear of his right shoe, indicating that he 
placed the majority of his weight on his right heel and 
forefoot.  There was no ankylosis.  Range of motion of the 
left leg was from 30 to 100 degrees, and extension was 
limited at 30 degrees.  The ligaments appeared stable. 
McMurray's test was negative.  X-rays marked arthritic 
changes in the left knee, with evidence of abnormal weight 
bearing favoring the left leg.  The diagnosis, in pertinent 
part, was status post surgical reconstruction of the left 
knee.  
Of record are additional VA outpatient records dated through 
February 2004.  An August 2003 clinical record shows 
complaints of longstanding left knee pain and instability, 
with frequent buckling and catching.  Range of motion of the 
left knee was to 110 degrees on flexion.  There was 
instability to varus and valgus stress, patellar grind was 
evident, and tibial thrust was exhibited on examination of 
the veteran's gait.  The diagnosis was moderate-to-severe 
left knee tricompartmental osteoarthritis, with moderate 
instability of the anterior, medial, and lateral collateral 
ligaments.  X-rays in February 2004 showed severe post-
traumatic tricompartmental degenerative joint disease with 
varus deformity.  Left knee degenerative joint disease with 
significant pain was diagnosed.  

At the October 2005 hearing, the veteran reported that he 
continues to wear an "unloader" knee brace due to left knee 
instability.  He stated that without the brace he could walk 
approximately one block without any pain.  He could "do 
hardly any" chores around his home.  He could no longer 
negotiate stairways at work, had difficulty walking down 
ramps, and the left knee disability caused a significant 
decrease of production at his work as an exterminator.  He 
also reported that his left knee "just clamps-buckles down" 
at times, causing him to fall.  He continued to take Aleve 
approximately three time daily to alleviate left knee pain.  
On a scale of 1 to 10, he rated his left knee pain (on a 
daily basis) from 6 to 8; on his worst days it reached 8 or 
9.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

VA regulations provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68.  For example, the combined 
evaluations for disabilities below [emphasis added] the knee 
shall not exceed the 40 percent evaluation, Diagnostic Code 
5165.  This 40 percent rating may be further combined with 
evaluation for disabilities above the knee, but not to exceed 
the above the knee amputation elective level.  With specific 
regard to the leg, amputation of a lower extremity at the 
middle or lower third of the thigh may be assigned a 60 
percent evaluation.  38 C.F.R. §  4.71a, Code 5162.  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by a prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. §  4.71a, Codes 5163, 5164.

The veteran's left knee disability is currently rated under 
38 C.F.R. § 4.71a, Code 5261, which provides for evaluation 
of limitation of extension of the legs.  Limitation of 
extension of a leg is rated 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  

Other codes potentially applicable include 38 C.F.R. § 4.71a, 
Code 5260, which provides for evaluation of limitation of 
flexion of the legs.  Limitation of leg flexion is rated 10 
percent disabling when limited to 45 degrees, 20 percent when 
limited to 30 degrees, and 30 percent when limited to 15 
degrees.  

38 C.F.R. § 4.71a, Code 5257, provides for a 10 percent 
rating where knee impairment with recurrent subluxation and 
lateral instability is characterized as slight.  A 20 percent 
rating is warranted when impairment is moderate; and a 30 
percent rating is warranted where knee impairment with 
recurrent subluxation and lateral instability is 
characterized as severe.
As the veteran's left knee disability includes limitation of 
motion and instability/subluxation, separate ratings may be 
assigned for the instability and for any arthritis with 
limitation of motion and/or painful motion.  VA General 
Counsel has held that a claimant with arthritis and 
instability of a knee may be rated separately under Code 5003 
and Code 5257 based on additional disability.  Specifically, 
VA General Counsel has held that for a knee disorder already 
rated under Code 5257, a claimant could have additional 
disability justifying a separate rating if there is 
limitation of motion under Code 5260 (limitation of flexion 
of the leg) or Code 5261 (limitation of extension of the 
leg).  See VAOPGCPREC. No. 23-97 (July 1, 1997); see also 
VAOPGCPREC. No. 9-98 (August 14, 1998).  

As was previously noted, the veteran seeks a 60 percent 
rating for his left knee disability.  The RO has assigned a 
40 percent rating based on limitation of extension, and has 
indicated (see October 2004 SSOC) that a higher rating is 
precluded by the amputation rule.  That information is 
clearly erroneous, as 40 percent would be the maximum rating 
under the amputation rule only if the disability was entirely 
below the knee.  Here, the knee itself is clearly involved.  

The medical evidence in this case, together with the 
veteran's testimony and contentions, clearly shows that his 
left knee disability is manifested by severe medial joint 
narrowing, patellofemoral degenerative joint disease, 
decreased range of motion, pain, instability and/or 
subluxation, X- ray evidence of severe arthritis, and 
additional functional impairment and limitation of motion 
produced by flare-ups.  The most recent VA examination found 
extension limited to 30 degrees (warranting a 40 percent 
rating under Code 5261) and flexion limited to 100 degrees 
(which is less than compensable under Code 5260).  Subsequent 
treatment records (significant among them an August 2003 
clinical record) show that the left knee disability is also 
manifested by instability with frequent buckling and catching 
and instability of the anterior, medial, and lateral 
collateral ligaments.  The veteran wears an "unloader" 
brace for the instability.  Such findings reasonably show 
severe instability/subluxation, warranting a 30 percent 
rating under Code 5257.  Combining the 40 percent rating for 
limitation of extension with a 30 percent rating for 
instability results in a 60 percent rating for the left knee 
disability.  38 C.F.R. § 4.25.
While the veteran has indicated that he seeks a 60 percent 
rating, the Board has also considered possible entitlement to 
a rating in excess of 60 percent.  The amputation rule would 
appear to preclude such rating.  See Code 6261.  Furthermore, 
there would have to be substantially more limitation of 
motion than is shown (as instability or subluxation is now 
rated at the maximum schedular rating).  


ORDER

A combined 60 percent rating for the veteran's left knee 
disability (based on a formulation of 40 percent for 
limitation of motion and 30 percent for instability or 
subluxation) is granted, subject to the regulations governing 
payment of monetary awards.  


REMAND

The record reflects that there has been substantial 
compliance with the pertinent notice mandates of the VCAA and 
implementing regulations in relation to the claims of service 
connection for low back, bilateral hip, and/or right knee 
disorders (and it is not contended otherwise).

At the October 2005 hearing, the veteran testified that 
magnetic resonance imagining (MRI) was performed at a VA 
medical facility approximately three weeks prior to the 
hearing.  He further reported that he was scheduled to report 
back to the VA medical facility in early November 2005 to 
obtain the MRI results/interpretation.  (While it appears 
from the veteran's testimony that the MRI was scheduled due 
to the veteran's complaints of right knee problems, it is not 
apparent that the MRI was limited to examination of the right 
knee only.)  He also stated that he continues to receive 
treatment at VA medical facilities.  A review of the record 
indicates that VA medical records after February 2004 have 
not been associated with the claims folder.  VA 
hospital/treatment records that may not yet be associated 
with the claims file are constructively of record, and must 
be secured and, if relevant, considered in addressing the low 
back, bilateral hip, and right leg claims.  Furthermore, 
reports of private medical treatment not already of record 
may also include information pertinent to the claims.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
low back, bilateral hip, and/or right leg 
problems from February 2004 to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not the veteran 
responds, the RO should obtain any VA 
medical records pertaining to treatment 
the veteran has received for any low 
back, bilateral hip, and/or right leg 
problems, which are not already 
associated with the claims file.  

2.  If, and only if, recent treatment 
records reflect medical diagnoses of a 
low back, right hip, left hip, or right 
leg disorder(s), the RO should arrange 
for a VA orthopedic examination to obtain 
a medical opinion as to whether it is at 
least as likely as not that such 
diagnosed low back, right hip, left hip, 
or right leg disorder is related to 
(i.e., was caused or aggravated by) the 
veteran's service-connected left knee 
disability (as the veteran and his 
representative contend), or is otherwise 
related to service (or whether any such 
disorder is due to other etiology).  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for any opinion given.

3.  The RO should then readjudicate the 
low back, bilateral hip, and right leg 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


